Mellen, C. J.
instructed the jury that “the demand on the bank after business hours on the last day of grace, as in this case, was prima facie evidence of dishonor and of a valid demand, on which notice might be given to the indorser.” The jury returned a verdict for the plaintiff: and the defendant alleged exceptions.
Shaw, C. J.
The single question in this case is, wheth ;r due demand was made on the promisor by the notary public. We consider the evidence that the hours of business at the banks in Boston usually ended at two o’clock for some purposes, including paying checks, immaterial. Whatever was the custom of the bank about closing business, it was open when the notary went, and officers were there competent to answer, and their answer was competent to show that the promisor had no funds there for the purpose of paying the note demanded ; this was a default, and dishonor of the note, upon which notice could properly be given and was given to the indorsers.

Exceptions overruled.